                    Case 19-24331-PDR         Doc 178      Filed 08/02/21      Page 1 of 2

                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION


In re:                                                )        Case No.: 19-24331-PDR
                                                      )
RALPH LEVI SANDERS.                                   )        Chapter 13
                                                      )
                    Debtor                            /

                                 LIMITED NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the law firm of P. W. KELLY ASSOCIATES, P.A. files this Limited

Notice of Appearance as Appearance Counsel on behalf of Creditor Specialized Loan Servicing LLC as

servicing agent for The Bank of New York Mellon, f/k/a The Bank of New York, successor in interest to

JPMorgan Chase Bank, N.A. as Trustee for Bear Stearns Asset Backed Securities Trust 2006-SD2, Asset

Backed Certificates, Series 2006-SD2, solely for the limited purpose of making court appearances in the

above-captioned case.

                                       CERTIFICATE OF SERVICE

         I CERTIFY that a true copy of this notice was served by Notice of Electronic Filing on all CM/ECF

registered users and by regular first class U.S. mail to the Debtor and all other parties listed on the attached

service list, this August 2, 2021.

                                                               P. W. KELLY ASSOCIATES, P.A.

                                                               By: /s/ Peter w. Kelly, Esq.
                                                               Peter W. Kelly, Esq.
                                                               Florida Bar No. 59991
                                                               P. W. Kelly Associates, P.A.
                                                               P.O. Box 331083
                                                               Miami, FL 33233-1083
                                                               Phone: (786) 766-0012
                                                               E-Mail: pkelly@pwkpa.com
                   Case 19-24331-PDR         Doc 178      Filed 08/02/21   Page 2 of 2

                                              SERVICE LIST


Via CM/ECF:
Robin R. Weiner – ecf@ch13weiner.com
Office of the U.S. Trustee – ustp.region21.mm.ecf@usdoj.gov
All other CM/ECF registered parties

Via Regular U.S. Mail:
Ralph Levi Sanders, Jr.
561 SW 60 Ave.
Plantation, FL 33317
